DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
Priority
	This application is a U.S. national stage of application No. PCT/Fl2015/050897, filed on 18 December 2015, which claims foreign priority to Finland Application No. 20146116 filed on 18 December 2014.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on January 7, 2021 in which Claims 16, 26 and 27 are cancelled; Claims 1 and 18 are amended to change the scope and breadth of the clams.  Claims 18-21 and 28-30 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-15, 17 and 22-25 will be examined on the merits herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samantha Page on March 5, 2021.

The application has been amended as follows: 


REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 2, last paragraph to page 3, first paragraph of the REMARKS, filed January 7, 2021, with respect to Claims 1-17 and 22-26 have been fully considered and are persuasive. The rejection of Claims 1-17 and 22-26 under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Weibel (US Patent No. 5,821,214) and Niilo-Rama et al (US Patent No. 3,745,065) has been withdrawn in view of Applicants argument.
Applicant's arguments, see page 2, last paragraph to page 3, first paragraph of the REMARKS, filed January 7, 2021, with respect to Claims 1-17 and 22-26 have been fully considered and are persuasive. The rejection of Claims 1-17 and 22-26 under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Weibel (US Patent No. 5,821,214) and Niilo-Rama et al (US Patent No. 3,745,065) as applied to Claims 1-17 and 22-26 above, and further in view of Isogai et al (US Patent No. 9,296,829 B2) has been withdrawn in view of Applicants argument.

Claims 1-15, 17 and 22-25 are allowed.

The following is an examiner's statement of reasons for allowance: The reason for indicating allowable subject matter is that the instantly claimed method recite a step that involve analyzing one or more oxidative chlorine species derived from decomposition of hypochlorite in the reaction mixture on line in the reaction mixture or in a gas composition which is in contact with the reaction mixture, wherein an amount of the oxidative chlorine species is directly proportional to the hypochlorite concentration in the reaction mixture; and - controlling supply of hypochlorite to the reaction mixture on the basis of the analysis.  The Vuorinen et al WO publication (WO 2012/168562 A1) is representative of the closest prior art, which discloses a method for catalytic oxidation of cellulose using a heterocyclic nitroxyl radical as catalyst, hypochlorite is used as the main oxidant acting as oxygen source, and a tertiary amine or chlorine dioxide as an chlorine species derived from decomposition of hypochlorite and control the supply of hypochlorite to the reaction mixture on the basis of this analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623